DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application

The request filed on 01/03/2022 for a Continued Prosecution Application (CPA) under 37 CFR 1.53(d) based on parent Application No. 16/539,110 is acceptable and a CPA has been established. An action on the CPA follows.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 6-7, 10, 11, 13, and 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7, 11, 13, and 17-18 contain the limitation of “receiving a description…”. The limitation of “receiving a description” is also recited in preceding claims 1 and 15. As written, it is unclear if these descriptions are the same or different. For examination purposes, “receiving a description” recited in dependent claims 6-7, 11, 13, and 17-18 will be interpreted as “receiving the description” (i.e. the same).
Claim 10 contain the limitation of “a pre-defined set of criteria”. The limitation of “a pre-defined set of criteria” is also recited in preceding claim 1. As written, it is unclear if these sets of criteria are the same or different. For examination purposes, “a pre-defined set of criteria” recited in dependent claim 10 will be interpreted as “the pre-defined set of criteria” (i.e. the same).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Selection Criteria Updates In An Asset Recovery Workflow”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a process (claims 1-14), a manufacture (claims 15-18) and a machine (claims 19-20).
Step 2A (1): Independent claims 1, 15,  and 19 are directed to an abstract idea of Certain Methods of Organizing Human Activity and Mental Processes, based on the following claim limitations: “receiving a description of a physical asset that is to be recovered for lack of payment, the description including a location of the physical asset and a type of the physical asset; applying the description to a pre-defined set of criteria to select a recovery agent to recover the physical asset, each of a plurality of candidate recovery agents having values assigned to the criteria, the criteria including location of the respective agent, recovery rate of the respective agent, and time to recover by the respective agent; receiving recovery status information at the server system as to whether the asset has been recovered by the selected agent; and updating the recovery rate value of the selected recovery agent using the recovery status information.”(claims 1 and 15); receive a description of a physical asset that is to be recovered for lack of payment, the description including a location of the physical asset and a type of the physical asset and to receive recovery status information at the server system as to whether the asset has been recovered by a selected agent; store values assigned to criteria for each of a plurality of candidate recovery agents, the criteria including a location of the respective agent, a recovery rate of the respective agent, and a time to recover by the respective agent; facilitate applying the description to a pre-defined set of the stored criteria to select a recovery agent to recover the physical asset, and to update the recovery rate value of the selected recovery agent using the recovery status information.” (claim 19). These claims describe a process of receiving and analyzing recovery requests with recovery agent criteria to assign requests to qualified recovery agents. Dependent claims 2-14, 16-18, and 20 further describe the contents of the request, the analysis process (e.g. applying criteria, applying constraint, comparing, scoring, weighting, adding, etc.), and the agent selection process.  A human person (e.g. dispatcher, supervisor, etc.) can mentally evaluate requests and analyze agents criteria (i.e. mental processes) to select qualified recovery agents (i.e. organizing human activity). These limitations, under the broadest reasonable interpretation, fall within the abstract groupings of “Certain Methods of Organizing Human Activity” which includes managing personal behavior or relationships or interactions between people and Mental Processes which includes observations, evaluations, judgments, and opinions. Certain Methods of Organizing Human Activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Mental Processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. Therefore, claims 1-20 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 14-15, and 19-20 recite additional elements of a server system, an artificial intelligence engine, a non-transitory machine-readable medium comprising a plurality of instructions, executed on a computing device, to facilitate the computing device to perform one or more operations, and an apparatus comprising a communications interface of a server system, a memory to store values, and a processing device. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing devices that are used to perform the receiving, analysis, and selection process. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-20 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 14-15, and 19-20 recite additional elements of a server system, an artificial intelligence engine, a non-transitory machine-readable medium comprising a plurality of instructions, executed on a computing device, to facilitate the computing device to perform one or more operations, and an apparatus comprising a communications interface of a server system, a memory to store values, and a processing device. As per the Applicant’s specification, the server system is a computer system (Fig. 6 and [0062]); the artificial intelligence engine is configured to used historical data accumulated by the server system to build a model (i.e. software/program); the machine-readable medium may include optical disks, CD-ROMS, magneto-optical disks, ROMs, RAMs, etc. [0079]; the computer device and apparatus is a computer (Fig. 6); the communication interface /communication device may include a wired or wireless modem, network interface, card, etc. [0064]; memory include cache memory such as RAM or other dynamic storage device, etc. [0062]; and processing means include one or more microprocessors [0062]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Condon et al. (US 8,612,262 B1) in view of Regan (US 2005/0222947 A1).
As per claims 1 and 15, Condon teaches a method and non-transitory machine-readable medium comprising a plurality of instructions, executed on a computing device, to facilitate the computing device to perform one or more operations comprising (Condon e.g. A method and a computer-readable medium having computer executable instructions that when executed cause a computing device to perform a method of recommending a service provider to an insurance customer (col. 17 lines 11-14):
Condon teaches receiving a description at a server system of a loss of a physical asset that is to be repaired, the description including a location of the physical asset and a type of the physical asset; (Condon e.g. Receiving at a processing unit a first notice of loss (FNOL) (i.e. description) from a customer (Col. 17 lines 15-17). The FNOL system collects information about a loss that includes geographic location of the customer’s residence, type (i.e. residence, vehicle, etc.) and extent of loss (i.e. theft, collision, etc.), or specialized services or attributes required of a service provider (col. 6 lines 23-31).)
Condon teaches applying the description to a pre-defined set of criteria at the server system to select a service provider to repair the physical asset, each of a plurality of candidate service providers having values assigned to the criteria, the criteria including location of the service provider, repair rate of the respective service provider, and time to repair by the service provider; (Condon e.g. Configuring a market of potentially suitable service providers refers to determining those service providers that share more advantageous geographical relationships as determined by a formula that may consider distance form a customer’s home, distance from a customer’s place of work, travel time, location of the damaged property, locations of service providers with identified capabilities and capacities and location of providers with an identified brand affiliation, if relevant, to the type of property damaged (col. 4 lines 24-34). Performance data categories that may be used to rate service providers include customer service index, cycle time metrics (e.g. elapsed time from receiving approval of an estimate to completing the service), quality metrics, cost metrics, etc. (col. 7 lines 52-58). )
Condon teaches receiving assignment status information at the server system as to whether the asset has been repaired by the service provider; (Condon e.g. The service provider may use the web site to upload information to the insurance company that may include assignment status, photographs of damaged and/or repaired property, and other records (col. 12 lines 50-53).)
 Condon teaches updating the repair rate value of the selected service provider using the status information. (Condon e.g. Performance data categories that may be used include customer service index, cycle time metrics (e.g. elapsed time from receiving approval of an estimate to completing the service), quality metrics, cost metrics, etc. (col. 7 lines 52-58). The service provider’s current rating and level information may be updated in real-time as information is communicated. The ranking may also be updated periodically (col. 12 lines 47-50).) 
Condon does not explicitly teach wherein the service provider is a recovery agent and a physical asset is to be recovered, by a selected recovery agent, for lack of payment. 
However, Regan teaches receiving a request for a physical asset that to be recovered for lack of payment and selecting a recovery agent (Regan e.g. A Recovery Module allows any lender, insurer or agent to notify the transaction processing system of a default condition with respect to a particular transaction and to assign and process any part of their transaction in the recovery of a property unit or loan balance (Fig. 2 and [0039]).). 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to add recovery service providers as taught by Regan to Condon’s line of insurance related products and services in order to assist insurers in the recovery of various assets (property unit or loan balance) in the event of default, fraud or theft (Regan e.g. [0039]) and to improve customer experience, quality, efficiency, etc. (Condon e.g. col. 1 lines, 52-58).
As per claim 2, Condon in view of Regan teach the method of claim 1, Condon in view of Regan teach further comprising sending a request to recover the physical asset from the server system to the selected recovery agent (Condon e.g. The market configuration module creates a ranked list of service providers for the customer and the claim being processed (col. 7 lines 3-5). Once the customer has made a selection, the service assignment module assigns the customer’s service request to the selected service provider (Fig. 5 and col. 7 lines 37-39).)
As per claim 3, Condon in view of Regan teach the method of claim 2, Condon in view of Regan teach wherein the criteria includes capacity, the method further comprising (Condon e.g. The insurance company may vary local market entry criteria between different geographical areas based on variations in the local marketplace such as density and total capacity of service providers in the area (col. 5 lines 14-18).):
Condon in view of Regan teach updating the capacity of the selected agent in response to sending the request; (Condon e.g. The MRM system creates a list of candidates that meet the local market entry criteria. The list may include a variety of information about each service provider such as name, address, current performance rating, current performance category ratings, capacity information, and availability information. A list of candidates that will be recommended may be updated periodically. Real-time determination is advantageous because it can include the latest data and give the most up-to-date picture of the potential service providers (col. 15 lines 9-19).)
Condon in view of Regan teach updating the capacity of the selected agent in response to the recovery status information. (Condon e.g. The service provider may use the web site to upload information to the insurance company that may include assignment status, photographs of damaged and/or repaired property, and other records. The service provider’s current rating and level information may be updated in real-time as information is communicated (col. 12 lines 50-53).)
As per claim 4, Condon in view of Regan teach the method of claim 1, wherein the recovery agent is a forwarding agent that forwards the request to a repossession agent selected by the forwarding agent.
Condon teaches that the customer selects the service provider (Condon e.g. Once the customer has made a selection, the service assignment module may assign the customer’s service request to the selected service provider (col. 7 lines 37-39).) 
Condon does not explicitly teach that the service providers are recovery agents and that the recovery agent is a forwarding agent that forwards the request to a repossession agent selected by the forwarding agent.
 However, Regan teaches the recovery agent is a forwarding agent that forwards the request to a repossession agent selected by the forwarding agent (Regan e.g. A lender, insurer or agent can assign, communicate and follow up with the recovery process to any of the variety of agents involved in the recovery process. Agents include asset managers, recovery agents/bailiffs, property managers, brokers, insurance agencies, collection agencies, etc. ([0039]-[0040]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Condon’s line of insurance related products and services to add recovery agents (i.e. forwarding agents) as taught by Regan in order to assist insurers in the recovery of various assets (property unit or loan balance) in the event of default, fraud or theft (Regan e.g. [0039]) and to improve customer experience, quality, and efficiency, etc. (Condon e.g. col. 1 lines 57-58).
As per claims 5 and 16, Condon in view of Regan teach the method of Claim 1 and medium of Claim 16, Condon in view of Regan teach wherein applying the description comprises comparing the description to each pre-defined criterion for each candidate recovery agent to generate a score for each criterion for each candidate recovery agent, weighting each score, and adding the weighted scores for each candidate recovery agent and wherein selecting the recovery agent comprises selecting the candidate recovery agent with the best score. (Condon e.g. The performance rating module may calculate an overall rating based on a combination of one or more data elements or categories. The various categories may be weighted if certain categories are deemed more important than others (col. 12 lines 4-8). The highest rated service provider is recommended to the customer (col. 15 lines 42-43).)
As per claims 6 and 17, Condon in view of Regan teach the method of claim 5 and medium of claim 16, Condon in view of Regan teach wherein receiving a description comprises receiving the description from a requesting agent that seeks recovery of the physical asset, the method further comprising receiving weights for at least some of the scores from the requesting agent. (Condon e.g. The customer may indicate that certain criteria are more important than others (such as availability or proximity to a location, etc.) during the initial data entry associated with the FNOL. The performance rating module may calculate an overall rating based on a combination of one or more data elements or categories (col. 7 lines 23-25). The various categories may be weighted if certain categories are deemed more important than others  (col. 12 lines 4-8).)
As per claims 7 and 18, Condon in view of Regan teach the method of claim 5 and medium of claim 16, Condon in view of Regan teach wherein receiving a description comprises receiving the description from a requesting agent that seeks recovery of the physical asset, the method further comprising receiving a preference factor for at least one of the candidate recovery agents from the requesting agent, and applying the preference factor to adjust the score of the corresponding recovery agent. (Condon e.g. The market configuration module may present multiple service providers along with some sort of ranking. The rankings may include reordering (i.e. adjust) the service providers based on appropriate criteria such as distance from work, distance from home, and availability. Alternatively, the customer may indicate that certain criteria are more important that others (i.e. preferences) during the initial data entry associated with the FNOL (col. 7 lines 16-26).)
As per claim 8, Condon in view of Regan teach the method of claim 5, Condon in view of Regan teach wherein applying the description further comprises first applying a constraint using the location of the physical asset to limit candidate recovery agents to those within the constraint. (Condon e.g. Configuring a market of potentially suitable service providers refers to determining those service providers that share more advantageous geographical relationships as determined by a formula that may consider distance form a customer’s home, distance from a customer’s place of work, travel time, location of the damaged property, locations of service providers with identified capabilities and capacities and location of providers with an identified brand affiliation, if relevant, to the type of property damaged (col. 4 lines 24-34).)
As per claim 9, Condon in view of Regan teach the method of Claim 1, Condon in view of Regan teach wherein the criteria include quality data from debtors regarding recovery agents. (Condon e.g. Data set may be a company owned or third-party owned (or some combination thereof) database containing, for example, customer satisfaction information, shop performance data, quality metrics data, or other information (Condon e.g. col. 10 lines 46-49).)
As per claim 11, Condon in view of Regan teach the method of Claim 9, wherein receiving a description comprises receiving the description from a requesting agent that seeks recovery of the physical asset, the method further comprising sending an alert to the requesting agent.
Condon in view of Regan teach wherein receiving a description comprises receiving the description from a requesting agent that seeks recovery of the physical asset (Condon e.g. A customer provides information about an insurance claim to the insurance company through a first notice of loss (FNOL) system (col. 6 line 7-9). Information include geographic location of the customer’s residence, type and extent of loss, or specialized services or attributes required of a service provider (col 6 lines 29-31).)
Condon does not explicitly teach sending an alert to the requesting agent.
However, Regan teaches sending an alert to the requesting agent (Regan e.g. The agent can send or queue updates on the status of the account, request more information, or indicate completion of the assignment of transaction with the supporting information to the requesting client. Once the agent has sent the response or inquiry back to the client, a similar lightbulb icon will appear on the client computer to identify a transaction [0051].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Condon’s FNOL system to add an alert feature such as a lightbulb icon as taught by Regan in order to provide participants with instructions and relevant information in a timely manner to create efficiencies at all stages of the transaction process (Regan e.g. [0006]) and to improve customer experience, quality, and efficiency, etc. (Condon e.g. col. 1 lines 57-58).
As per claim 12, Condon in view of Regan teach the method of Claim 1, wherein the payment is against a loan and wherein the asset description further includes a type of the loan.
Condon does not explicitly teach wherein the payment is against a loan and wherein the asset description further includes a type of the loan. 
However, Regan teaches wherein the payment is against a loan and wherein the asset description further includes a type of the loan (Regan e.g. Upon occurrence of a default condition (e.g. failure to make loan payments to a lender), recovery of the loan collateral (e.g. property unit) could be voluntary or involuntary [0004]. To facilitate the process of registering and recovering an asset (e.g. a property unit) or loan balance, the system acquires information about the property unit and the individual or entity involved in the transaction. For example, information about the property unit, individual, entity or terms of the transaction (e.g. loan value, interest rate) is acquired and stored in the central repository [0024]).
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Condon’s line of insurance related products and services to add recovery agents as taught by Regan in order to assist insurers in the recovery of various assets (property unit or loan balance) in the event of default, fraud or theft (Regan e.g. [0039]) and to improve customer experience, quality, and efficiency, etc. (Condon e.g. col. 1 lines 57-58).
As per claim 13, Condon in view of Regan teach the method of claim 1, further comprising:
Condon in view of Regan teach receiving a description of the physical asset after recovery, the description including location of the physical asset upon recovery and condition of the physical asset; (Condon e.g. The FNOL system provides the inspection resource class (IRC) identification module with information about the loss such as vehicle make, model, and year; type and extent of damage, and the current location of the vehicle (col. 9 lines 27-31). The service provider may use the web site to upload information to the insurance company that may include assignment status, photographs of damaged and/or repaired property, and other records (col. 12 lines 50-53).)
Condon in view of Regan teach applying the description to a pre-defined set of remarketing criteria to select a market, each of a plurality of markets having values assigned to the criteria the remarketing criteria including location of the market and sales performance of the respective market.
Condon teaches applying the description to a pre-defined set of service criteria to select a service provider, each of a plurality of service providers having values assigned to the criteria the service criteria including location and performance of the respective service provider (Condon e.g. The FNOL system provides the market configuration module with information that include the type of service needed to configure a local market of service providers (e.g. geographic location of customer’s residence, type and extent of loss, or specialized services or attributes required of a service provider. The market configuration module uses the information received from the FNOL system to define local market entry criteria according to predefined business rules (col. 6 lines 25-34). The market configuration module queries the market relationship module to identify service providers in the global market that are of the type specified and meet other local market entry criteria specified by the market configuration module. The market relationship module then creates a list of all service providers meeting the criteria and may include performance ratings (i.e. value) (col. 6 lines 48-57).) 
Condon does not explicitly teach that the service providers are remarketing or sales agents.
However, Regan teaches selecting a remarketing (i.e. sales agent) after the recovery of a physical asset (Regan e.g. Once the unit has been seized, an appraisal agent can be assigned to appraise the unit. After appraisal, a sales agent can be assigned to sell the unit [0042].).
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Condon’s line of insurance related products and services to add remarketing service providers as taught by Regan in order to assist insurers in the recovery of various assets (property unit or loan balance) in the event of default, fraud or theft (Regan e.g. [0039]) and to improve customer experience, quality, and efficiency, etc. (Condon e.g. col. 1 lines 57-58).
As per claim 14, Condon in view of Regan teach the method of Claim 1, Condon in view of Regan teach further comprising applying an artificial intelligence engine to add a criterion to the pre-defined set of criteria using patterns in previous recoveries. (Condon e.g. The MRM system may include a database that contains a substantial number of historical claim case files that may be analyzed and statistically associated to identify correlations of case attributes with a wide range of case outcomes. A correlation identification module (i.e. artificial intelligence engine) may query the claim case database for outcomes that are shown to have a statistically significant association with attribute factors that result in improving a desired outcome. By identifying correlations among various case attributes and positive and negative outcomes, an insurance company may more effectively develop business rules (i.e. criteria) for configuring local markets (Fig. 1 item 114 correlation analysis module and col. 5 lines 33-49). The correlations analysis module may provide input to the market configuration module (col. 9 lines 12-14).)
As per claim 19, Condon teaches an apparatus comprising (Condon e.g. Figs. 1 and 2 systems):
Condon teaches a communications interface of a server system to receive a description of a physical asset that is to be repaired, the description including a location of the physical asset and a type of the physical asset and to receive repair status information at the server system as to whether the asset has been repaired by a selected provider; (Condon e.g. Figs. 1-3, Fig. 3 computing device 302 may include additional components such as communication interfaces, speech recognition engines and the like (col. 10 lines 22-29). Computing device 318 may be an Internet kiosk or a handheld device (such as a phone or a PDA) or a typical PC. A self-service customer may use computing device 318 to communicate with the computing device 302 so as to obtain a recommendation and select a service provider (col. 10 lines 61-66). The FNOL system 202 collects information about a loss that includes geographic location of the customer’s residence, type (i.e. residence, vehicle, etc.) and extent of loss (i.e. theft, collision, etc.), or specialized services or attributes required of a service provider (col. 6 lines 23-31). The service provider may use the web site to upload information to the insurance company that may include assignment status, photographs of damaged and/or repaired property, and other records (col. 12 lines 50-53).)
Condon in view of Regen teach a memory to store values assigned to criteria for each of a plurality of candidate service providers, the criteria including a location of the respective provider, a repair rate of the respective provider, and a time to repair by the respective provider; (Condon e.g. Configuring a market of potentially suitable service providers refers to determining those service providers that share more advantageous geographical relationships as determined by a formula that may consider distance form a customer’s home, distance from a customer’s place of work, travel time, location of the damaged property, locations of service providers with identified capabilities and capacities and location of providers with an identified brand affiliation, if relevant, to the type of property damaged (col. 4 lines 24-34).) Performance data categories that may be used to rate service providers include customer service index, cycle time metrics (e.g. elapsed time from receiving approval of an estimate to completing the service), quality metrics, cost metrics, etc. (col. 7 lines 52-58). Data set 314 may contain service provider information, service provider performance data, business rules, or other information in accordance with aspects of the invention (col. 10 lines 50-52). The performance module stores the ratings (for each category and overall) in a data set that includes ratings for all service providers globally (col. 12 lines 37-39).)
Condon teaches a processing device to facilitate applying the description to a pre-defined set of the stored criteria at the server system to select a service provider to repair the physical asset, and to update the repair rate value of the selected service provider using the repair status information. (Condon e.g. Fig. 3 illustrates an example of a suitable operating environment in which various aspects of the invention may be implemented (Fig. 3 item 306 processing unit and col. 10 lines 1-4). The MRM system creates a list of candidates that meet the local market entry criteria. The list may include a variety of information about each service provider such as name, address, current performance rating, current performance category ratings, capacity information, and availability information. A list of candidates that will be recommended may be updated periodically (col. 15 lines 9-19). Performance data categories that may be used include customer service index, cycle time metrics (e.g. elapsed time from receiving approval of an estimate to completing the service), quality metrics, cost metrics, etc. (col. 7 lines 52-58). The service provider may use the web site to upload information to the insurance company that may include assignment status, photographs of damaged and/or repaired property, and other records (col. 12 lines 50-53). The service provider’s current rating and level information may be updated in real-time as information is communicated. The ranking may also be updated periodically (col. 12 lines 47-50).)
Condon does not explicitly teach wherein the service provider is a recovery agent and a physical asset is to be recovered, by a selected recovery agent, for lack of payment. 
However, Regan teaches receiving a request for a physical asset that to be recovered for lack of payment and selecting a recovery agent (Regan e.g. A Recovery Module allows any lender, insurer or agent to notify the transaction processing system of a default condition with respect to a particular transaction and to assign and process any part of their transaction in the recovery of a property unit or loan balance (Fig. 2 and [0039]).). 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to add recovery service providers as taught by Regan to Condon’s line of insurance related products and services in order to assist insurers in the recovery of various assets (property unit or loan balance) in the event of default, fraud or theft (Regan e.g. [0039]) and to improve customer experience, quality, efficiency, etc. (Condon e.g. col. 1 lines, 52-58).
As per claim 20, Condon in view of Regan teach the apparatus of Claim 19, Condon in view of Regan teach further comprising an artificial intelligence engine to add a criterion to the pre-defined set of criteria using patterns in previous recoveries. (Condon e.g. The MRM system may include a database that contains a substantial number of historical claim case files that may be analyzed and statistically associated to identify correlations of case attributes with a wide range of case outcomes. A correlation identification module (artificial intelligence engine) may query the claim case database for outcomes that are shown to have a statistically significant association with attribute factors that result in improving a desired outcome. By identifying correlations among various case attributes and positive and negative outcomes, an insurance company may more effectively develop business rules (criteria) for configuring local markets (Condon e.g. Fig. 1 item 114 correlation analysis module and col. 5 lines 33-49). The correlations analysis module may provide input to the market configuration module (Condon e.g. col. 9 lines 12-14).)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Condon et al. (US 8,612,262 B1) in view of Regan (US 2005/0222947 A1) and in further view of Ehrman et al. (US 2009/0099897 A1).
As per claim 10, Condon in view of Regan teach the method of Claim 1, further comprising comparing the received recovery status information to a timer and if the physical asset is not recovered after expiration of the timer, then repeating applying the description to a pre-defined set of criteria and selecting a different recovery agent based on the comparison.
Condon teaches service providers are considered for recommendation based on several criteria including availability to perform the requested service within a specified time frame, which may be known through a process by which service providers report availability to the insurance company (Condon e.g. col. 4-5 lines 35-4). Regan teaches specifically assigning requests to recovery agents to recover a physical asset for lack of payment (Regan e.g. [0039]).
Condon nor Regan teach comparing the received recovery status information to a timer and if the physical asset is not recovered after expiration of the timer, then repeating applying the description to a pre-defined set of criteria and selecting a different recovery agent based on the comparison.
However, Ehrman teaches comparing the work request status information to a timer and if the work request is not completed after expiration of the timer, then repeating applying the description to a pre-defined set of criteria and selecting a different operator based on the comparison (Ehrman e.g. Work requests that have been accepted may be reviewed to determine how long their status has been set to “accepted”. The data and time at which the task was accepted is compared to current system time to determine whether it exceeds the overall time assigned for the completion of the task before expiration. If the time since acceptance exceeds the expiration time assigned for the task, the assigned work request may be determined to have timed out. The work request may remain in the queuing table and its status updated to “resubmit”, indicating that the work request should be assigned to a different operator [0247].)
	The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Condon in view of Regan’s FNOL system to add a timer feature to the service assignment module as taught by Ehrman in order to balance the work between operators (Ehrman e.g. [0009]) and to improve customer experience, quality, and efficiency, etc. (Condon e.g. col. 1 lines 57-58).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624